DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive. 

Claims Amendments
Applicant Asserts:  In this Amendment, Applicant has amended claims 1, 8-9, 14-15 and 20 in this application to facilitate expeditious prosecution of the application. Applicant is not conceding that the subject matter encompassed by the claims prior to this Amendment 1s unpatentable over the art cited by the Examiner. Applicant respectfully reserves the right to pursue claims in one or more continuing applications, including claims capturing the subject matter encompassed by claims 1, 9 and 15 prior to this Amendment. No new matter is added.

Examiner Response:  Claims 6, 14, and 18 cite in part … blocking access to all of the multiple users viewing the specific sections due to at least one of the multiple users not having access privilege for at least one character of at least one of the specific sections.  The instant specification at location [0060] discloses multiple users at different times may access the document/sections.  Location [0063] of the instant specification discloses conditions whereby an additional user may be prevented from accessing the document after access the document.   However, the Examiner fails to find a condition whereby multiple users are blocked if at least one of the users does not have access privilege to access at least one character.  The absence of this feature in the specification and originally filed claims constitutes new matter.

Rejections under 35 U.S.C. § 103
	Claims 1-4, 9-11, and 11-15
Applicant Asserts: (per claims 1,9, and 11) ... a computerized image of a user accessing an electronic document; accessing, by the computing device, a facial recognition database and continuously comparing the computerized image to one or more entries in the facial recognition
database to determine an identity of the user; and providing the user access to one or
more sections of the electronic document based upon the identity of the user, wherein
access privilege to the one or more sections of the electronic document is assigned based
on user identity and on a character by character basis of the one or more sections of the
electronic document, and user access is continuously determined on a character by
character basis using a current determination of the identity” (emphasis added).

Hamid, Woods and Su, however, are silent regarding all the limitations of “access privilege to the one or more sections of the electronic document is assigned based on user identity and on a character by character basis of the one or more sections of the electronic document, and user access is continuously determined on a character by character basis using a current determination of the identity” (emphasis added) as per amended claim 1, and similarly as per amended claims 9 and 15.

Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application. The Examiner finds that the prior of record teaches the limitations 
wherein access to the one or more sections of the electronic document is continuously determined on a character by character basis using a current determination of the identity”. The Examiner further finds - Su [0026 and 0041] since at ’26 …some OCR involves recognizing characters separately, so a PDL parsing tool can extract text location information, such as bounding box information, on a per-character basis since at 41’ … server(s) 130 can provide additional services a…client authentication/access functions. 
AFCP 2.0 Abbreviated Search:  
Anzenbery; Eitan US 20210365677 A1 discloses an OCR engine Figure 2 and per-character confidence score at [0097]. 
Podgorny; Igor et al US 11017167B1 discloses at col. 5, lines 23-50  a character to indices mapping at Figure 4.  
AFCP 2.0 Abbreviated Search:
Interview summary was conducted (See PTOL – 413b) on 09/12/2022



/WILLIAM B JONES/            Examiner, Art Unit 2491
09/12/2022                                                                                                                                                                                            

/ASHOKKUMAR B PATEL/            Supervisory Patent Examiner, Art Unit 2491